      CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 1 of 12



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                     Criminal No. 16-267(DSD/LIB)

United States of America,

                Plaintiff,

v.                                                        ORDER

Jason August Eisenach,

                Defendant.


     This matter is before the court upon pro se defendant Jason

August Eisenach’s motions to expand the record and to vacate under

28 U.S.C. § 2255.      Based on a review of the record, file, and

proceedings herein, and for the following reasons, the motion to

expand the record is granted and the motion to vacate is denied.



                               BACKGROUND

     On October 4, 2016, Eisenach was indicted on one count of

distribution of child pornography and one count of possession of

child pornography.    The government filed a superseding indictment

on June 22, 2017, charging Eisenach with one count of receipt of

child pornography and one count of possession of child pornography.

Eisenach pleaded guilty to both counts on September 1, 2017, and

was sentenced to 96 months’ imprisonment and 15 years of supervised

release in December of that year.      It is what happened between the
         CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 2 of 12



October 2016 indictment and the September 2017 guilty plea that

forms the basis of Eisenach’s request for relief under § 2255.

     After being indicted, Eisenach’s asserted defense was that he

did not know that the images at issue were child pornography until

after he looked at them — at which point he claimed he deleted the

photos — and thus he did not knowingly receive or possess child

pornography.       See ECF No. 95 Ex. 3, at 15–16. 1        Eisenach states

that sometime before December 12, 2016, his defense counsel told

him that “no reasonable jury would find [Eisenach] guilty beyond

a reasonable doubt.” Eisenach Decl. ¶ 3, ECF No. 90. Nevertheless,

on December 12, 2016, Eisenach’s defense counsel moved for a

continuance on the grounds “that the forensic computer discovery

and the alleged use of electronic devices involved in this case”

required analysis and that he was exploring retaining an expert to

analyze the evidence.        ECF No. 22.     In the statement of facts in

support of the motion signed by Eisenach, he stated that he had

discussed the matter with his defense counsel and agreed with the

need for additional time to “analyze and prepare the defense to

the forensic computer issues involved, including the retention and

preparation of any expert witness.”          ECF No. 23.




     1 For the sake of clarity, the court cites to the page numbers
assigned by CM/ECF.
                                 2
     CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 3 of 12



     On   February     7,   2017,    defense         counsel     again   moved   for   a

continuance    due    to    the   need     to    further    analyze      the   forensic

computer discovery and alleged use of electronic devices in the

crime.    ECF No. 25.          Eisenach again acknowledged that he had

discussed the matter with his defense counsel and agreed that more

time was needed.           ECF No. 26.           After the government filed a

superseding indictment in June of 2017, defense counsel moved for

a third and final continuance on June 26, 2017.                           ECF No. 35.

Defense counsel’s motion was based on the need to analyze and

prepare a defense against the new charge of receipt of child

pornography.         Id.    As    with     the   first     two    motions,     Eisenach

acknowledged that he had discussed the matter with his defense

counsel and agreed with the need for more time.                    ECF No. 36.

     After     the     third      motion       for    continuance        was   granted,

Eisenach’s trial was set for September 6, 2017.                     See ECF No. 37.

Sometime in August, Eisenach, following his counsel’s advice,

signed a stipulation stating that the individuals depicted in the

images at issue were real people, that those people were under the

age of 18, and that the images were produced outside of Minnesota.

See ECF No. 95 Ex. 1.          That stipulation was then included in the

government’s proposed exhibit list submitted shortly before trial.

See ECF No. 43.



                                           3
       CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 4 of 12



       Instead of proceeding to trial, Eisenach pleaded guilty on

September 1, 2017.     At his change of plea hearing, Eisenach stated

that he was there voluntarily and understood what was happening at

the hearing.      ECF No. 69, at 4, 25.    He was asked twice whether he

was satisfied with his defense counsel’s performance, and both

times he stated that he was.         Id. at 5, 27.   Eisenach stated that

he had had enough time to speak to his defense counsel, and that

defense counsel had answered all of his questions and told him

what he thought would happen if he proceeded to trial.                   Id.

Further, when asked if he had discussed whether to plead guilty

with his defense counsel, he agreed that he had done so many times.

Id. at 25.     He also agreed that he had always been told that it

was his decision whether to plead guilty, and that he had to make

that   decision    knowingly   and    voluntarily.     Id.    Although   he

expressed some apprehension to pleading guilty, after a long

colloquy in which the court explained to Eisenach that he was not

required to plead guilty and he had a right to proceed to trial if

he believed he was not guilty, Eisenach agreed that he was guilty.

Id. at 27–32.

       Eisenach appealed his sentence, and the Eighth Circuit Court

of Appeals affirmed.      Eisenach timely filed this motion to vacate

on March 5, 2020, on the grounds of ineffective assistance of

counsel.     Eisenach first argues that his defense counsel was

                                       4
      CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 5 of 12



ineffective because he moved for the three continuances, which

Eisenach asserts gave the government time to strengthen its case

against him.    ECF No. 91, at 7–10.         Eisenach contends that his

defense counsel sought the continuances because he was not prepared

and was not diligent in his investigation.         Id.     Second, Eisenach

argues that his defense counsel was ineffective because he advised

him to sign the stipulation mentioned above. Id. Eisenach asserts

that this stipulation “contained substantially all of the elements

of the offenses charged,” and was therefore not a reasonable

strategic decision designed to benefit him.         See ECF No. 91, at 8–

9.   The government opposes Eisenach’s motion.



                               DISCUSSION

I.   Expanding the Record on a § 2255 Motion

     Eisenach   has   moved   to   expand   the   record   to   include   his

submitted declaration and exhibits.         See ECF No. 88.     In addition,

the government has filed a declaration and exhibits from Eisenach’s

defense counsel. Under Rule 7 of the rules governing § 2255 cases,

the court may accept and consider such documents when ruling on a

motion to vacate.     See Thomas v. United States, 737 F.3d 1202,

1207 (8th Cir. 2013). The court therefore grants Eisenach’s motion

and will consider the documents filed by both sides in support of

their positions.

                                     5
      CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 6 of 12



II.   Section 2255 Standard

      Section    2255    provides   a   federal     inmate   with   a   limited

opportunity     to   challenge   the    constitutionality,       legality,   or

jurisdictional basis of an imposed sentence.                 This collateral

relief is an extraordinary remedy, reserved for violations of

constitutional rights that could not have been raised on direct

appeal.     United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir.

1996).    When considering a § 2255 motion, a court may hold an

evidentiary hearing.       See 28 U.S.C. § 2255(b).          A hearing is not

required,     however,    when   “(1)       the   petitioner’s   allegations,

accepted as true, would not entitle the petitioner to relief, or

(2) the allegations cannot be accepted as true because they are

contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.”             Sanders v. United States, 341

F.3d 720, 722 (8th Cir. 2003) (citation and internal quotation

marks omitted). As discussed below, no hearing is required because

Eisenach’s claims are either contradicted by the record or facially

meritless.

III. Ineffective Assistance of Counsel

      To prevail on a claim of ineffective assistance of counsel,

Eisenach must meet both prongs of the test set forth in Strickland

v. Washington, 466 U.S. 668 (1984).               First, Eisenach must show

that his counsel’s performance was so deficient that it fell below

                                        6
        CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 7 of 12



the level of representation guaranteed by the Sixth Amendment.

Id. at 687.     “There is a strong presumption that counsel’s conduct

falls    within     the    wide   range    of   professionally    reasonable

assistance and sound trial strategy.”           Jackson v. United States,

956 F.3d 1001, 1006 (8th Cir. 2020) (quoting Toledo v. United

States, 581 F.3d 678, 680 (8th Cir. 1990)).

     Second, he must establish prejudice by showing “a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceedings would have been different.”            Strickland,

466 U.S. at 694.          “An error by counsel, even if professionally

unreasonable, does not warrant setting aside the judgment of a

criminal proceeding if the error had no effect on the judgment.”

Id. at 691.       In the context of a guilty plea such as Eisenach’s,

he can establish prejudice by showing “that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”                Hill

v. Lockhart, 474 U.S. 52, 59 (1985).

     A. Continuances

     Eisenach first contends that his counsel was ineffective in

requesting     three      separate   continuances    that,    according     to

Eisenach, allowed the government time to strengthen its case

against him.      Eisenach states that the reason for each continuance

was that his defense counsel was not prepared.          Because Eisenach’s

                                       7
        CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 8 of 12



counsel    submitted       a    declaration       contesting        this    assertion,

Eisenach argues that an evidentiary hearing is required to resolve

any credibility and factual disputes.                 The court disagrees, as the

record makes clear that Eisenach’s assertions lack merit.

      Each motion for continuance was accompanied by an explanation

from Eisenach’s counsel and a statement of facts signed by Eisenach

regarding the reason for the request.                  See ECF Nos. 22, 23, 25,

26.     Eisenach agreed that the first two continuances were needed

to investigate, analyze, and prepare a defense regarding the

forensic computer issues involved.               Further, Eisenach agreed that

the third continuance was necessary to analyze and prepare defenses

to the superseding indictment.                 These statements of fact belie

Eisenach’s      current        assertion       that     his       counsel    requested

continuances      simply       because   he     was   unprepared,      and    thus   an

evidentiary hearing on the matter is not required.

      The question then becomes whether the requested continuances

constitute a performance so deficient as to rise to the level of

ineffective assistance of counsel.                Defense counsel is provided

broad    leeway   in   planning      and       executing      a   defense    strategy,

including whether to request a continuance or acquiesce to a

request for a continuance.               See Strickland, 466 U.S. at 689;

Nazarenus v. United States, 69 F.3d 1391, 1394 (8th Cir. 1995);

United States v. Antwine, 873 F.2d 1144, 1149 n.8 (8th Cir. 1989).

                                           8
      CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 9 of 12



In Antwine, the court rejected defendant’s claim of ineffective

assistance of counsel based on counsel’s request for a continuance,

finding that the request “represented his effort to provide the

most effective assistance possible by allowing adequate time to

prepare a defense.”      873 F.2d at 1149 n.8.       And in Nazarenus, the

court held that counsel was not ineffective even after acquiescing

to a government-requested continuance that allowed the government

to strengthen its case against the defendant.          See 69 F.3d at 1394.

     Similarly here, the record illustrates that defense counsel’s

decision     to    request     three       continuances,   and   Eisenach’s

acquiescence      to   each,   represents       a   reasonable   effort   to

investigate, analyze, and prepare the best defense possible.              As

such, defense counsel’s performance was not deficient, and the

court need not analyze whether Eisenach was prejudiced by these

decisions.

     B. Stipulation

     Eisenach next argues that defense counsel was ineffective in

advising him to sign a stipulation regarding certain facts before

trial.     Eisenach now contends that this stipulation “contained

substantially all of the elements of the offenses charged,” and

his counsel was therefore deficient in advising him to sign it and

he was prejudiced by its existence.             No evidentiary hearing is



                                       9
     CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 10 of 12



required before disposing of this claim because it is facially

meritless.

     The following facts were in the stipulation: the individuals

depicted in the images at issue were real people, they were people

under the age of 18, and the images were produced outside of

Minnesota.     To be convicted of receipt or possession of child

pornography,    the   government    needed   to   prove   that    Eisenach

knowingly received or possessed the images, “using a means and

facility of interstate and foreign commerce and that had been

mailed, shipped and transported in and affecting interstate and

foreign commerce, by any means including a computer,” and that

those images contained visual depictions of a minor engaging in

sexually explicit conduct.     See 28 U.S.C. § 2252(a)(2), (a)(4)(B).

A comparison of the stipulation against what is required to convict

someone of receipt or possession of child pornography clearly shows

that Eisenach was not advised to stipulate to “substantially all”

of the elements required.

     Further, like his claim above, this argument fails because

the decision to enter a stipulation of this kind can be part of a

reasonable strategy, especially where the stipulation does not in

any way impede defendant’s chosen line of defense.          See Lemon v.

United States, 335 F.3d 1095, 1096 (8th Cir. 2003).            And even if

counsel’s    advice   to   enter   the   stipulation   could     be   deemed

                                    10
      CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 11 of 12



deficient, Eisenach has not shown how he was prejudiced by this

decision.      Stipulating to the above facts in no way hindered

Eisenach’s chosen defense that, as evidenced by his claim that he

deleted the images immediately on realizing what they depicted, he

did   not   knowingly   or   intentionally       receive    or   possess   child

pornography.      Eisenach     has   failed     to   establish     that   he   was

prejudiced by this decision because he has not shown that there is

a reasonable probability that he would not have pleaded guilty but

for the existence of this stipulation.               As such, his claim of

ineffective assistance of counsel relating to the stipulation

fails.

IV.   Certificate of Appealability

      To warrant a certificate of appealability, a defendant must

make a “substantial showing of the denial of a constitutional

right” as required by 28 U.S.C. § 2253(c)(2).                    A “substantial

showing”    requires    a   petitioner     to   establish   that    “reasonable

jurists” would find the court’s assessment of the constitutional

claims “debatable or wrong.”          Slack v. McDaniel, 529 U.S. 473,

483–84 (2000).      The court is firmly convinced that Eisenach’s

motion is baseless, and that reasonable jurists could not differ

on the results.    A certificate of appealability is not warranted.




                                      11
     CASE 0:16-cr-00267-DSD-LIB Doc. 102 Filed 10/23/20 Page 12 of 12



                                CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The motion to expand the record [ECF No. 88] is granted;

     2.   The motion to vacate pursuant to § 2255 [ECF No. 89] is

denied; and

     3.   Pursuant    to   28   U.S.C.   § 2253,   the   court   denies   a

certificate of appealability.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 23, 2020

                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court




                                    12
